ON PETITION TO REHEAR.
This cause is again before the court on the railway's petition to rehear and the reply of the State Board of Equalization thereto. The court discussed in its opinion the questions made by the railway's assignments of error and decided the same. Most of the petition to rehear is devoted to a reargument of some of these questions. One new question is sought to be raised by the petition. It is asserted that the localized property of the railway was assessed at $3,297,250 by the Board "without knowing or inquiring how the aggregate is made up," and that the Commission withheld from the Board "all information of its valuation of localized property items." This attack on the assessment was not specifically made by any of the assignments of error filed in this court. Rule 14 of this court provides, among other things, as follows (173 Tenn. 874):
"Assignment of Error. The assignment of errors shall contain in the order herein stated:
"(1) . . .
"(2) A statement of the errors of fact or law relied upon to reverse or modify the same, showing specifically wherein the action complained of is erroneous, and how it prejudiced the rights of the appellant, or plaintiff in error, and reference to the pages of the record where the ruling of the court on matters constituting errors of law appears; and in case it is an error of fact, to the pages *Page 276 
of the record where the testimony is to be found relied upon to sustain the same." (Italics ours.)
The railway, as before stated, did not specifically assign as error the action of the Commission and Board in assessing its localized property at $3,297,250. The rule assumes prima facie
the correctness of the proceedings of the inferior courts, and imposes on parties assailing them the duty of specifically pointing out the errors of which they complain. Denton v.Woods, 86 Tenn. 37, 5 S.W. 489; Woods v. Frazier,86 Tenn. 500, 8 S.W. 148. A subject on which no assignment of error has been made need not be considered on appeal. Hawkins
v. Hubbell  Houser, 127 Tenn. 312, 154 S.W. 1146.
The exceptions filed before the Commission did not specifically complain of the assessment on the localized property. The petition for certiorari alleged that it prayed an appeal to the Board "to the end that said exceptions might be there further considered," and it was further averred that it was notified "that its exceptions as filed with the Railroad and Public Utilities Commission would be considered by the (fol. 276) State Board of Equalization on November 2, 1938, and said hearing was accordingly held upon the evidence and record transmitted to the Board by the Railroad and Public Utilities Commission." The railway in its petition for certiorari to the crcuit court exhibited therewith its exceptons. It was not alleged in the petition for certiorari that the assessment made on the localized property was illegal or void. No such issue was specifically tendered by the petition.
This court did not hold that the examination by the Board of the assessment made by the Commission was dependent upon the railway's appeal or limited or restricted thereby. On page 2 of the opinion the substance of Code, section 1534, defining the duties of the Board *Page 277 
with reference to the assessment returned by the Commission is set out. But, as shown by the record, the railway in its petition for certiorari to the circuit court did not specifically allege that the assessment of its localized property made by the Commission and approved by the Board was invalid for any reason.
The railway's motion for a new trial, filed in the Circuit Court, does not contain in any of the grounds therefor any specific complaint that the trial judge held the assessment of localized property valid, or that he refused to pass upon such question.
Rule 14 (5) of this court provides that the grounds upon which a new trial is sought in this court "will not constitute a ground for reversal, and a new trial, unless it affirmatively appear that the same was specifically stated in the motion made for a new trial in the lower court, and decided adversely to the plaintiff in error, but will be treated as waived, in all cases in which motions for a new trial are permitted." The following is recited in the rule:
"This is a court of appeals and errors, and its jurisdiction can only be exercised upon questions and issues tried and adjudged by inferior courts, the burden being upon the appellant, or plaintiff in error, to show the adjudication, and the error therein, of which he complains. Railroad Co. v. Johnson, 114 Tenn., [632], 640 [88 S.W. 169]; Wood v. Frazier, 86 Tenn., [500], 501 [8 S.W. 148]; Jacks v. Williams-Robinson LumberCo., 125 Tenn. 123 [140 S.W. 1066]; Hobbs v. State,121 Tenn. 413 [118 S.W. 262, 17 Ann. Cas., 177]; Tennessee CentralR. Co. v. Brown, 125 Tenn. 351 [143 S.W. 1129]."
For the reasons stated above, the railway cannot be heard to complain in this court of the amount of the assessment made on its localized property. *Page 278 
The petition to rehear contains some erroneous inferences and deductions from matters decided by the opinion of the court. We are responsible alone for the opinion and not for the construction, inferences or deductions that counsel may place thereon.
The Board has jurisdiction. It did not act illegally. The railway makes no claim of fraud as against the Commission or the Board. The valuation placed on the properties of the railway for taxation by the Board cannot be reviewed by the courts, in the absence of fraud. See authorities cited in opinion.
Our conclusion is that the petition to rehear is without merit and must be overruled. *Page 279